OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2011 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-03907 The Empire Tax Free Bond Fund (Exact name of registrant as specified in charter) 546 Fifth Avenue, 7th FloorNew York, New York (Address of principal executive offices) (Zip code) John F. Splain, Esq. Ultimus Fund Solutions, LCC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 953-7800 Date of fiscal year end:February 28, 2011 Date of reporting period: August 31, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. THE EMPIRE BUILDER TAX FREE BOND FUND SEMI-ANNUAL REPORT AUGUST 31, 2010 (Unaudited) THE EMPIRE BUILDER TAX FREE BOND FUND LETTER TO SHAREHOLDERS Dear Shareholder, We are pleased to present The Empire Builder Tax-Free Bond Fund’s (the “Fund”) Semi-Annual Report for the six months ended August 31, 2010. From January 1 through August 31, 2010, the Builder Class was up 2.87%, and the Premier Class was up 2.95%. For the six-month period ended August 31, 2010, the Builder Class was up 2.30% and the Premier Class was up 2.36%. Based on the size of the federal stimulus package and the federal deficit, we expect taxes to increase on both the federal and state levels. If this happens, it will make your investment in the Fund more attractive on a taxable-equivalent basis. We also believe that the rate of inflation will eventually increase, which would cause interest rates to rise. We expect this will allow us to pick up additional yield when we reinvest our shorter-term maturities (as of August 31, 2010 the Fund’s weighted average portfolio maturity was 3.24 years). We will continue to focus on maintaining the high credit quality of the bonds in the Fund. When the right opportunities present themselves, we will continue to extend the duration of the portfolio cautiously to enhance returns while attempting to preserve principal. In our opinion, The Empire Builder Tax-Free Bond Fund is well-positioned for the coming year. Its no-load structure continues to offer shareholders value because there is no charge to purchase shares of the Fund. We also recommend our automatic investment program (also known as dollar cost averaging*) that allows you to follow a disciplined investment plan. For your convenience, you can now view and print Fund documents (including the full statutory prospectus) online at www.empirebuilderfund.com, or call the customer service desk at 1-800-847-5886 for information on how to participate in the automatic investment plan. We look forward to helping you meet your investment needs. Sincerely, Seth M. Glickenhaus President * Dollar cost averaging does not insure a profit and does not protect against loss in declining markets. An investor should consider his or her financial ability to continue making additional investments through periods of low share price levels. This report must be preceded or accompanied by a prospectus. For more complete information including charges and expenses, please call 1-800-847-5886 or visit us online at www.empirebuilderfund.com to view and print a copy of the latest summary prospectus or statutory prospectus. Read the summary prospectus or statutory prospectus carefully before investing or sending money. The Fund’s income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Past performance does not guarantee future results. Not FDIC insured. May lose value. No bank guarantee. 2 THE EMPIRE BUILDER TAX FREE BOND FUND SCHEDULE OF INVESTMENTS August 31, 2010 (Unaudited) MUNICIPAL SECURITIES — 93.8% Credit Ratings* Par Value Value New York City and New York City Agencies — 8.1% New York City, General Obligation, Series E-1, 6.25%, due 10/15/2028, Continuously Callable 10/15/2018 @ 100 Aa2/AA $ $ New York City, General Obligation, Series F-1, 3.00%, due 11/15/2010, Non-Callable Aa2/AA New York City, Health and Hospitals Corp., Health System Revenue, Series A, 5.50%, due 02/15/2018, Continuously Callable 02/15/2012 @ 100 (AGM) Aa3/AAA New York City, Housing Development Corp., Multi-Family Housing Revenue, Series M, 4.40%, due 05/01/2014, Non-Callable Aa2/AA 4.45%, due 11/01/2014, Non-Callable Aa2/AA 4.60%, due 05/01/2015, Non-Callable Aa2/AA 4.65%, due 11/01/2015, Non-Callable Aa2/AA 6.75%, due 11/01/2033, Continuously Callable 11/01/2018 @ 100 Aa2/AA 1,093,580 Total New York City and New York City Agencies $ 6,852,084 New York State Agencies — 48.2% Dormitory Authority of the State of New York — 39.8% City University System Consolidated Fifth General Resolution, State Supported Debt, Revenue, Series E, 6.125%, due 01/01/2031, Continuously Callable 01/01/2019 @ 100 NR/AA- $ $ Department of Education, State Supported Debt, Revenue, Series A, 5.00%, due 07/01/2018, Continuously Callable 07/01/2016 @ 100 NR/AA- Hospital for Special Surgery, Non State Supported Debt, Revenue, 6.00%, due 08/15/2038, Continuously Callable 08/15/2019 @ 100 (FHA) NR/AAA Ithaca College, Non State Supported Debt, Revenue, 5.00%, due 07/01/2011, Non-Callable A2/NR Mental Health Services Facilities Improvement, State Supported Debt, Revenue, Series A, 5.00%, due 02/15/2019, Continuously Callable 02/15/2015 @ 100 (AMBAC) NR/AA- Mental Health Services Facilities Improvement, State Supported Debt, Revenue, Series F, 6.25%, due 02/15/2031, Continuously Callable 08/15/2018 @ 100 NR/AA- 3 THE EMPIRE BUILDER TAX FREE BOND FUND SCHEDULE OF INVESTMENTS (Continued) MUNICIPAL SECURITIES — 93.8% (Continued) Credit Ratings* Par Value Value New York State Agencies — 48.2% (Continued) Dormitory Authority of the State of New York — 39.8% (Continued) Mount Sinai Hospital, Non-State Supported Debt, Revenue, Series A, 5.00%, due 07/01/2012, Non-Callable A2/A- $ $ Municipal Health Facilities Improvement Program, Non-State Supported Debt, Revenue, Subseries 2-1, 5.00%, due 01/15/2018, Non-Callable A1/AA- New York Medical College, Revenue, 5.25%, due 07/01/2013, Continuously Callable 10/08/2010 @ 100 (NATL-RE) Baa1/A New York State Mortgage Agency, Homeowner Mortgage Revenue, Series 158, 6.60%, due 10/01/2038, Continuously Callable 10/01/2018 @ 100 Aa1/NR New York University, Revenue, Series 2, 5.50%, due 07/01/2018, Continuously Callable 07/01/2011 @ 100 (AMBAC) Aa3/AA- Rochester Institute of Technology, Revenue, Series A, 5.25%, due 07/01/2016, Continuously Callable 07/01/2012 @ 100 (AMBAC) A1/NR 5.25%, due 07/01/2017, Continuously Callable 07/01/2012 @ 100 (AMBAC) A1/NR School Districts Revenue Bond Financing Program, Non-State Supported Debt, Revenue, Series B, 2.00%, due 10/01/2010, Non-Callable (State Aid Withholding) A2/A+ School Districts Revenue Bond Financing Program, Revenue, Series D, 5.25%, due 10/01/2023, Continuously Callable 10/01/2012 @ 100 (NATL-RE State Aid Withholding) A2/A+ Special Act School Districts Program, Revenue, 6.00%, due 07/01/2019, Continuously Callable 10/08/2010 @ 100 (NATL-RE) Baa1/A St. Lawrence-Lewis BOCES Program, Non-State Supported Debt, Revenue, 4.00%, due 08/15/2018, Continuously Callable 08/15/2017 @ 100 (AGM) Aa3/AAA 4.125%, due 08/15/2020, Continuously Callable 08/15/2017 @ 100 (AGM) Aa3/AAA 4.25%, due 08/15/2021, Continuously Callable 08/15/2017 @ 100 (AGM) Aa3/AAA 4 THE EMPIRE BUILDER TAX FREE BOND FUND SCHEDULE OF INVESTMENTS (Continued) MUNICIPAL SECURITIES — 93.8% (Continued) Credit Ratings* Par Value Value New York State Agencies — 48.2% (Continued) Dormitory Authority of the State of New York — 39.8% (Continued) United Health Services Hospitals, Inc., Non-State Supported Debt, Revenue, 3.00%, due 08/01/2011, Non-Callable (FHA) NR/AAA $ $ 3.00%, due 08/01/2012, Non-Callable (FHA) NR/AAA University of Rochester, Non-State Supported Debt, Revenue, Series A-1, 5.00%, due 07/01/2019, Continuously Callable 01/01/2017 @ 100 Aa3/A+ Upstate Community Colleges, Revenue, Series B, 5.25%, due 07/01/2015, Continuously Callable 07/01/2014 @ 100 (NATL-RE, FGIC TCRS) Aa3/NR 3,587,701 Total Dormitory Authority of the State of New York 33,857,849 Other New York State Agencies — 8.4% New York State Environmental Facilities Corp., State Water Revolving Fund, Pooled Loan, Pollution Control Revenue, Series C, 5.90%, due 01/15/2018, Continuously Callable 10/08/2010 @ 100 (POL CTL-SRF) Aaa/AAA New York State Environmental Facilities Corp., United Water New Rochelle, Water Facilities Revenue, Series A, 4.875%, due 09/01/2040, Continuously Callable 09/01/2020 @ 100 Baa1/A- New York State Housing Finance Agency, Revenue, Series A, 2.70%, due 05/01/2012, Non-Callable Aa2/NR New York State Municipal Bond Bank Agency, Revenue, Subseries B1, 3.00%, due 04/15/2011, Non-Callable (AGM) NR/A New York State Urban Development Corp., Service Contract Revenue, Series D, 5.00%, due 01/01/2015, Non-Callable NR/AA- 1,143,400 Total Other New York State Agencies 7,112,731 Total New York State Agencies $ 40,970,580 5 THE EMPIRE BUILDER TAX FREE BOND FUND SCHEDULE OF INVESTMENTS (Continued) MUNICIPAL SECURITIES — 93.8% (Continued) Credit Ratings* Par Value Value Other New York State Bonds — 31.6% Albany County, Airport Authority, Revenue, Series A, 2.00%, due 12/15/2011, Non-Callable A3/BBB+ $ $ Albany Housing Authority, Limited Obligation, Revenue, 6.25%, due 10/01/2012, Continuously Callable 10/08/2010 @ 100 Aa3/NR Buffalo, General Improvement, General Obligation, Series A-1, 2.00%, due 04/01/2011, Non-Callable (AGM) Aa3/AAA Clinton Central School District, General Obligation, 4.25%, due 06/15/2011, Non-Callable NR/A Corning, City School District, General Obligation, 5.00%, due 06/15/2012, Non-Callable (AGM State Aid Withholding) Aa3/NR 5.00%, due 06/15/2013, Continuously Callable 06/15/2012 @ 100 (AGM State Aid Withholding) Aa3/NR 5.00%, due 06/15/2014, Continuously Callable 06/15/2012 @ 100 (AGM State Aid Withholding) Aa3/NR East Rochester Housing Authority, St. John's Health Care Corp. Project, Revenue, Series A, 2.00%, due 04/20/2011, Non-Callable (GNMA) NR/AAA 2.00%, due 10/20/2011, Non-Callable (GNMA) NR/AAA 2.25%, due 04/20/2012, Non-Callable (GNMA) NR/AAA 2.25%, due 10/20/2012, Non-Callable (GNMA) NR/AAA 2.25%, due 04/20/2013, Non-Callable (GNMA) NR/AAA Erie County, IDA, City School District of Buffalo Project, School Facility Revenue, Series A, 5.75%, due 05/01/2025, Continuously Callable 05/01/2017 @ 100 (AGM) Aa3/AAA Fayetteville-Manlius, Central School District, General Obligation, 5.00%, due 06/15/2016, Callable 06/15/2012 @ 101 (NATL-RE FGIC State Aid Withholding) Aa3/NR Hempstead, Local Development Corp., Adelphi University, Project Revenue, Series A, 5.00%, due 02/01/2011, Non-Callable NR/A Ilion, Central School District, General Obligation, Series B, 5.50%, due 06/15/2015, Callable 06/15/2012 @ 101 (NATL-RE FGIC State
